DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212).
Considering claim 1, Okumura discloses a physical quantity sensor comprising: 

-  a movable part 13 placed to be displaceable with respect to the substrate 1A (Figure 2; [0049]); 
-  a supporting part 11 that supports the movable part 13 and is attached to the movable part via a coupling part 12 that extends outward from the movable part to the supporting part 11 (Figures 1-2; [0040]; [0042]; [0049]); and
-  an electrode 3B provided on the movable part side of the substrate 1A and placed to face the movable part (Figure 2; [0050]);
-  wherein each of the movable part 13, supporting part 11, and coupling part 12 each include a first major surface and an opposite second major surface that faces the substrate and a plurality of side surfaces that connect the first and second major surfaces, and each of the movable part, supporting part, and coupling part are formed of silicon (Figures 1-2; [0055], polycrystalline silicon is aa form of silicon); 
-  a first conducting film 10 is provided on the second major surface of the movable part to face the electrode ([0050-53]; [0055]);
-  a second conducting film 10 provided on the second major surface of the supporting part ([0050-53]; [0055]); 
-  the first and second conducting films 10 are connected to each other by a third conducting film 10 provided on the second major surface of the coupling part (Figure 2; [0040]; [0042]; [0050-53]; [0055]); and 

	However, Kano teaches layering polycrystalline silicon with metal film (Column 5, lines 58-64; Column 33, lines 1-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal conductive film on the layer of silicon containing parts of Okumura, as taught by Kano.  The motivation for doing so, as provided by Kano, is to provide various levels of internal stress distribution in the thickness direction of the parts (Abstract; Column 33, lines 1-12). 
Considering claim 3, Okumura discloses that the third conducting film is provided on the substrate side of the coupling part 12 that couples the movable part 13  and the supporting part 11 (Figures 1-2; [0050-53]; [0055]).
	Considering claim 4, Okumura discloses that the first conducting film and the third conducting film are formed using the same material ([0055]).
Considering claim 5, Okamura discloses that the movable part 13 has a first movable 13+15 member located on one side and a second movable member 13 located on the other side in which turning moment at application of an acceleration in a direction of an arrangement of the substrate and the movable part is larger than that of the first movable member, and the first movable member and the second movable member seesaw-swing with respect to the substrate (Figures 6-7; [0050-53]; [0070-71]).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212), as applied to claim 1 above, and further in view of Yoshikawa et al. (PG-PUB 2009/0090987).
	Considering claim 2, Okamura, as modified by Kano, discloses that the electrode 40,42 is formed using one of aluminum, gold, and ITO (Indium Tin Oxide) ([0075]) while the conductive part of the movable part is doped silicon or metal coated ([0065]), and thus fails to explicitly disclose that the first conducting part and the electrode are made of the same material.
However, Yoshikawa teaches the use of a fixed electrode 2 and a movable electrode 3, as constituents of a MEMS-based variable capacitor, wherein the fixed and movable electrodes are formed as conductive layers made of the same material (Figures 1-2; [0056-61]).
	One of ordinary skill in the art could have simply substituted the known aluminum material for the conductive metal layers of the invention by Okamura, as modified by Kano, and the results of the substitution would have been predictable and repeatable.  Given the conductive properties of the metal layers and the doped silicon, the two materials are considered functionally equivalent for the purpose of providing a capacitor plate pair.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same material for the electrode and the first conducting part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212), as applied to claim 1 above, and further in view of Jeong et al. (PG-PUB 2009/0017579).
Considering claim 7, Okumura, as modified by Kano, discloses that the movable part 13 has a base displaceable in in-plane directions of the movable part with respect to the substrate (Figure 5; [0069]), but fails to disclose a movable electrode portion provided to project from the base.
However, Jeong teaches the use of a movable part 13 that has a base which is displaceable in in-plane directions and a movable electrode portion 14 provided to project from the base (Figures 1-2; [0042-43]; [0050-51]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a movable electrode portion that projects from the base of the movable part of Okumura, as modified by Kano, as taught by Jeong.  The motivation for doing so is to provide an indication of in-plane displacement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212), as applied to claim 1 above, and further in view of Jeong et al. (PG-PUB 2009/0017579), as applied to claim 7, above, and furthermore in view of Yoda (PG-PUB 2013/0042684).
Considering claim 8, Okamura, as modified by Kano and Jeong, fails to explicitly disclose that the electrode is at the same potential as the movable part.

Therefore, it would have been obvious to utilize an electrode that has the same potential as the movable part in the invention by Okamura, as modified by Kano and Jeong, as taught by Yoda.  The motivation for doing so is to prevent sticking between the movable part and the base substrate, as taught by Yoda.
Claims 9 and 11-13, 15-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212), as applied to claims 1, 3, 4, respectively, above, and further in view of Yoda (PG-PUB 2013/0042684).
Considering claims 9 and 11-12, Okamura, as modified by Kano, makes it clear that the physical quantity sensors is externally connected to a device, but fails to explicitly disclose an electronic component electrically connected to the physical quantity sensor.
However, Yoda teaches an electronic component electrically connected to a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electronic component which is in electrical communication with the physical quantity sensor of Okamura, as modified by Kano, as taught by Yoda.  The motivation for doing so is to provide gesture control to a smart phone, image correction to a camera, movement based security to a mobile device, all of which are understood in the art.

However, Yoda teaches an electronic apparatus comprising a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electronic apparatus having the physical quantity sensor of Okamura, as modified by Kano, as taught by Yoda.  The motivation for doing so is to provide gesture control to a smart phone, image correction to a camera, movement based security to a mobile device, all of which are understood in the art.
Considering claims 17 and 19-20, Okamura, as modified by Kano, makes it clear that the physical quantity sensors is externally connected to a device, but fails to explicitly disclose a vehicle comprising the physical quantity sensor according to claim 1.
However, Yoda teaches a vehicle comprising a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a vehicle having the physical quantity sensor of Okamura, as modified by Kano, as taught by Yoda.  The motivation for doing so is to provide early collision warning, rate of descent/ascent or other measured parameters used in self-driving applications, as is understood in the art.

Claim 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (PG-PUB 2017/0341929) in view of Kano et al. (U.S. Patent 5,922,212), as applied to .
Considering claim 10, Okamura, as modified by Kano and Yoshikawa, makes it clear that the physical quantity sensors is externally connected to a device, but fails to explicitly disclose an electronic component electrically connected to the physical quantity sensor.
However, Yoda teaches an electronic component electrically connected to a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electronic component which is in electrical communication with the physical quantity sensor of Okamura, as modified by Kano and Yoshikawa, as taught by Yoda.  The motivation for doing so is to provide gesture control to a smart phone, image correction to a camera, movement based security to a mobile device, all of which are understood in the art.
Considering claims 14, Okamura, as modified by Kano and Yoshikawa, makes it clear that the physical quantity sensors is externally connected to a device, but fails to explicitly disclose an electronic apparatus comprising the physical quantity sensor according to claim 1.
However, Yoda teaches an electronic apparatus comprising a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electronic apparatus having the physical quantity sensor of Okamura, as modified by Kano and Yoshikawa, as taught by Yoda.  
Considering claims 18, Okamura, as modified by Kano and Yoshikawa, makes it clear that the physical quantity sensors is externally connected to a device, but fails to explicitly disclose a vehicle comprising the physical quantity sensor according to claim 1.
However, Yoda teaches a vehicle comprising a physical quantity sensor ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a vehicle having the physical quantity sensor of Okamura, as modified by Kano and Yoshikawa, as taught by Yoda.  The motivation for doing so is to provide early collision warning, rate of descent/ascent or other measured parameters used in self-driving applications, as is understood in the art.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goto et al. (PG-PUB 2006/0065053) disclose another example of a lateral detecting capacitance accelerometer, common to the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 14, 2021